Citation Nr: 0626742	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-27 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 until 
August 1996. 
He then had periods of had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Kentucky National Guard.  
until May 2001.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  (the RO).   

In his July 2004 substantive appeal (VA Form 9), the veteran 
requested to participate in a videoconference hearing before 
a Veterans Law Judge.  However, in August 2004 he changed his 
request to a hearing before a RO Decision Review Officer 
(DRO).  The DRO hearing was held in November 2005.  A 
transcript has bee associated with the veteran's claims 
folder and has been reviewed by the Board.  


FINDING OF FACT

The weight of the competent and probative medical evidence of 
record demonstrates that the veteran's lumbar spine 
disability is unrelated to any event in the veteran's 
service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a low 
back disability.  In essence, he contends that he has a 
current back disability which is related to a back injury he 
sustained in service, which was noted as back strain in his 
service medical records.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated January 24, 2003.   
The January 2003 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran of the elements of a 
successful claim of entitlement to service connection.  
 
Finally, the Board notes that the January 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim stating to "tell us about any additional information 
or evidence that you want us to try to get for you"  
Further, the letter invited the veteran to submit any 
additional evidence which was in his possession himself.  
This request complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Moreover, the veteran received specific 
notice of elements (4) and (5) in June 2006 correspondence 
from VA.  The veteran and his representative have submitted 
no additional argument or evidence in response to this 
notice. 

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally testimony in support of his 
claim, the tenor of which leads the Board to conclude that he 
is well informed and aware of his obligations.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, national guard  records, lay statements, private 
treatment records and VA treatment records, which were 
associated with his claims folder.  Moreover, the veteran was 
accorded two VA compensation and pension examinations, one in 
June 2003 and another in August 2004.  The conclusions 
contained in the examination reports and opinions will be 
discussed in greater detail below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As was noted in the Introduction, 
in November 2005, the veteran presented personal testimony at 
a personal hearing at the RO.         

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran is seeking entitlement to service connection for 
a low back condition.  Essentially, he contends that he 
injured his back in service and that he experienced back pain 
and strain during service.  He further contends that these 
conditions led to a current disability of the low back.  He 
points to his service medical records as evidence of the in-
service back problem, which he contends has continued to the 
present time.

For the reasons set out below, the Board has determined that 
the weight of the competent and probative evidence of record 
is against a finding of a relationship between the veteran's 
current complaints and any event in service. 

Initial matter - National Guard service

The veteran's contentions appears to revolve around his 
active duty service from 1993 to 1996, rather than his 
subsequent National Guard service.  However, since there is 
some evidence submitted by the veteran which at least 
suggests that he may be relating his current back disability 
to the National Guard service from 1996 to 2001, the Board 
will briefly address this matter.

Active military service is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA). See 38 
U.S.C.A. § 101(24) (West 2002); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).
 
As will be discussed in some detail below, the veteran's 
National Guard records are completely negative for any 
treatment for a back condition or complaint of degenerative 
disc disease during any period of ACDUTRA.  Moreover, the 
veteran, in his hearing testimony, admitted that he did not 
seek treatment for his claimed back condition during his 
National Guard service.  He has consistently contended, 
moreover, that his back problems began prior to his National 
Guard service, while he was on active duty from 1993-96.

The Board is aware that the veteran has produced a lay 
statement of a postal service co-worker to the effect that 
the veteran complained of back pain during ACDUTRA.  However, 
there is no indication that the co-worker witnessed any 
accident or injury during ACDUTRA. 

Accordingly, the evidence of record is against a finding that 
the veteran's degenerative disc disease began or was 
aggravated during any period of ACDUTRA.  

As was discussed in the law and regulations section above, 
arthritis may be presumed to have been incurred in service if 
it is manifested to a compensable degree within one year 
after service.  Setting aside the fact that the veteran's 
arthritis was initially diagnosed over one year after he 
separated from the National Guard, periods of National Guard 
service do not in any event constitute qualifying active duty 
such to trigger the presumption in 38 C.F.R. § 3.309.  See 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) and Biggins, 
supra at 477 [if a claim relates to a period of active duty 
for training, the disability must have manifested itself 
during that period].  

In short, for the purposes of this decision the veteran's 
National Guard service is not material.



Discussion

In the interest of clarity, a Hickson analysis will be 
applied.  Turning to the first element, current disability, 
VA treatment records include a diagnosis of degenerative disc 
disease of the lumbar spine.  Element (1) is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service incurrence of disease, there is no 
medical evidence of degenerative joint disease or arthritis 
in service or within the one year presumptive period after 
service.  See 38 C.F.R. § 3.309 (2005).  It appears that 
degenerative disc disease was conclusively diagnosed in 2003, 
nearly seven years after the veteran left active military 
service.  In any event, there is no indication of a 
degenerative disc disease diagnosis prior to August 16, 1997, 
one year after the veteran's separation from active duty.  
Moreover, November 1996 and November 1997 forms entitled 
"Initial Medical Review - Annual Medical Certificate", 
completed for the Kentucky National Guard, included the 
veteran's denial of any medical problems at that time, as did 
subsequent National Guard records.  

Turning to in-service back injury, the veteran's service 
medical records include a November 1994 record which shows 
treatment for complaints of low back pain.  
No specific injury was identified.  A possible (R/O or "rule 
out") muscle strain was indicated.  Although the veteran was 
advised to return to the clinic if the pain worsened or 
continued, there were no notations as to any follow-up 
treatment.  There are no further references to treatment for 
or complaints regarding back pain in the remainder of the 
veteran's service medical records, although the records 
clearly indicate that the veteran continued to report for 
medical treatment for a variety of other conditions as 
needed.   Nevertheless, the November 1994 report of back 
problems is, in the estimation of the Board, sufficient basis 
to find that Hickson element (2) has been met.   

The final element involves medical evidence of nexus between 
the November 1994 back complaints and the veteran's currently 
diagnosed disability.  

There are of record two medical opinions concerning the 
relationship between the veteran's military service and his 
current back disability, specifically a February 2003 opinion 
of Dr. L. which arguably support the veteran's claim and an 
August 2004 VA opinion which is against the  claim.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).
However, consistent with Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In his February 2003 letter, Dr. L. stated that he had 
diagnosed the veteran with degenerative disc disease; that 
the veteran had reported a history of in-service incurrence 
of back pain; and that, based on the veteran's self-report of 
the in-service incurrence of the symptoms, Dr. L. believed 
that the veteran's degenerative disc disease was service-
connected.  

There is no indication that Dr. L. reviewed the veteran's 
claims folder in rendering this opinion.  In and of itself, 
this is not sufficient to make the opinion non-probative.  
However, it appears that the opinion is based on rather 
selective information provided by the veteran.  As noted 
above, the service medical records indicate just one instance 
of back problems, and nothing thereafter.  Moreover, the 
post-service medical records are devoid of reference to back 
problems for a number of years.  It therefore appears that 
the veteran may have given Dr. L. an inaccurate description 
of his back problems.  

Of particular concern to the Board are various National Guard 
records in which the veteran made no mention of back 
problems.  These include "Initial Medical Review - Annual 
Medical Certificate" forms dated November 1996, November 
1997, October 1998, November 1999, November 2000 and May 
2001, all of which were signed and certified by the veteran 
and none of which indicates that any back problems were 
present.  A physical examination report which was completed 
in November 1998 indicates no spine or musculoskeletal 
abnormalities.  None of these are mentioned by Dr. L.

The Court has held on a number of occasions that a medical 
opinion premised upon a veteran's recitation of medical 
history and unsupported by clinical findings is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court recently reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion. The Board may not, however, disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.

Here, the Board finds that the opinion of Dr. L. was unduly 
influenced by an impression, evidently planted by the 
veteran, that there was a significant injury in service which 
was the cause of the veteran's back disability.  A review of 
the veteran's medical history shows no such thing.  Rather, 
it shows what appears to be an acute and transitory back 
sprain, followed  by no back problems for a number of years 
after active service.  This is not explained by Dr. L., 
obviously because he did not have the veteran's medical 
records available and had to rely on the veteran's 
statements.  Accordingly, the Board places little weight of 
probative value on Dr. L.'s opinion.  

There is also a November 2003 letter, submitted by the 
veteran, from Dr. G.  In his letter, Dr. G. stated that the 
veteran submitted a letter to Dr. G. which described the kind 
of statement he was requesting from the doctor in order to 
support his claim for VA benefits.  

The veteran's request letter is of record.  There is nothing 
inherently wrong in a claimant describing to a physician the 
type of medical opinion evidence which would be favorable to 
his claim.  However, the veteran's request letter appears to 
be somewhat "loaded" in the sense that the veteran referred 
to, and provided Dr. G. with, only evidence which was 
arguably in support of his claim.  The Board notes that the 
veteran's direction letter specifically requests that Dr. G. 
state that he reviewed the veteran's service medical records 
(even though only the records which "reflect the incident in 
question" were provided to Dr. G by the veteran).  Indeed, 
Dr. G.'s letter refers only to his review of the records 
generated by his own practice and his review of the February 
2003 opinion of Dr. L.  

In any event, Dr. G.'s letter does not serve to link the 
veteran's arthritis with his military service.  Fairly read, 
the letter merely indicates that the veteran's arthritis is 
unusual for a relative young individual.  Dr. G. stated that 
"although the patient does report a precipitating event 
while service related [sic], he does, as well, have 
superimposed changes".  If anything, this statement appears 
to discount the isolated in-service episode as a factor in 
the veteran's overall disability picture.  In any event, Dr. 
G.'s statement is so imprecise as to be useless.  His 
conclusions regarding the etiology of the veteran's condition 
are vague and inconclusive.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Accordingly, the Board places no weight of probative 
value on the letter of Dr. G. 

In contrast, the Board places great weight on the August 2004 
VA medical opinion.  This is the only opinion of record made 
with respect to a thorough review of the totality of all of 
the veteran's records.  Based upon those materials and an 
examination of the veteran, the VA medical examiner 
determined that the veteran's in-service back complaints were 
acute and transitory and are unrelated to his current 
condition, which became manifest 8 years after the in-service 
complaints.  In reaching this conclusion the examiner noted 
that the veteran had no further back complaints during 
service, had no back complaints during service and continues 
to work in a physically demanding occupation as a 
mailhandler.  Accordingly, the current disability was found 
to be unrelated to the single in-service report of back 
symptoms.  

The August 2004 VA medical opinion appears to be congruent 
with what the medical evidence actually shows: a fleeting 
reference to back problems once in service, and nothing for a 
number of years thereafter.  The Board places great weight of 
probative value on this opinion.    

Therefore, the weight of the competent and probative evidence 
is against a finding of a relationship between the veteran's 
service and his current condition.  

The fact that the competent medical nexus evidence of record 
is against the claim does not end the Board's inquiry.  The 
veteran and his representative have provided a second 
argument in support of his claim.  That is, that the veteran 
has suffered from degenerative disc disease and low back pain 
consistently from November 1994 to the present and therefore 
nexus is established by continuity of symptomatology.  See 38 
C.F.R. § 3.303(b) (2005).  

The Board is aware of the veteran's sworn testimony to the 
effect that he has suffered from back pain consistently since 
November 1994.  However, this testimony is manifestly 
unsupported by the contemporaneous evidence of record, much 
of which has been discussed above.  

The veteran left active duty in August 1996.  As noted above, 
there is of record several forms entitled "Initial Medical 
Review - Annual Medical Certificate" dated from November 
1996 to May 2001 which the veteran signed, all certifying 
that he had no medical problems.  In a November 1998 report 
of medical history, the veteran specifically denied any back 
pain or back trouble.  [He did report a history of acne and 
gonorrhea, indicating that he was not shy about reporting his 
past medical history.]  The November 1998 VA examination 
itself was pertinently negative.

In addition, a review of the veteran's private medical 
records and employer absence records fail to disclose 
anything reported which was related to back problems to May 
2001.  

In short, although the Board has considered the veteran's 
contentions that he consistently experienced back problems 
from November 1994 until May 2001, those contentions are 
outweighed by the contemporaneous negative evidence.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].   

There is no medical evidence which is supportive of a finding 
of continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent]. 
Such evidence is lacking in this case. Continuity of 
symptomatology after service is therefore not demonstrated.

In summary, Hickson element (3) has not been met and the 
claim fails on that basis.


Conclusion

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a back disability..  The benefits sought on 
appeal are accordingly denied.

  
ORDER

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


